Experience gained in applying the food hygiene regulations of the European Parliament and of the Council (debate)
The next item is the debate on the oral question by Horst Schnellhardt, on behalf of the Group of the European People's Party (Christian Democrats), to the Commission on the experience gained in applying the food hygiene Regulations of the European Parliament and the Council (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 - B7-0237/2009).
Mr President, Commissioner, ladies and gentlemen, I would like to thank the Commission warmly for its communication on the experience gained in applying the food hygiene regulations. It is very important and the content of the communication is very convincing. I would like to give my support to this communication, which describes what has happened in practice over the last three years.
It is important for us to be aware that the hygiene regulations have undergone a paradigm shift. We have strengthened the internal market, we have improved food safety and we have increased the responsibility of food producers and suppliers. This is a significant change and therefore we have, of course, identified a few problems, in particular in relation to the licensing of small and medium-sized enterprises. Some butchers' shops have ceased trading. We should once again review the situation, as this is due to the fact that very often, the flexibility built into the regulations is not being made use of and there has been no exchange of information between the local supervisory authorities and the European Food and Veterinary Office, which I feel is a very bad thing.
If the Commission now decides that it does not want to make any changes, I will be forced to object. I believe that it is necessary, even if these are only cosmetic changes, that we should look in particular at the following issues. We should be aware that the information within the food supply chain is being interpreted too narrowly and this needs to change. We should consider whether other methods for inspecting meat would be appropriate. In particular, we should not continue with the accreditation of trichina laboratories described in Regulation (EC) No 882. We need reliable planning for the areas which apply regulations. This is specifically why I am opposed to the intended regulation. We should be making a brief and concise proposal for changes so that we are not involved in authorising transitional rules until 2013.
Member of the Commission. - Madam President, Commissioner Vassiliou has asked me to pass on her apologies for being unable to be present to speak on this oral question relating to the Commission report on experience gained from application of the food hygiene regulations.
On behalf of the Commission, I would like to underline that the report is based on information received from relevant stakeholders, from both the public and private sectors, and the outcome of these consultations has been positive. No major difficulties were identified, but in some areas, there is still room for improvement.
Turning to specific issues, firstly, I am aware of the problem of the reapproval of small capacity establishments. Solutions to such problems can be found through the flexibility provisions in the regulations to be adopted at national level. Where this approach has not been followed, difficulties have arisen in certain Member States. The Food and Veterinary Office is currently carrying out specific missions to identify best practice of such flexibility for small capacity slaughterhouses, with a view to their wider dissemination. Due to the fact that Member States have until the end of this year to decide whether to grant or refuse approvals, I cannot say at this stage how many small and medium-sized enterprises were refused approval.
Secondly, the flexibility provisions aim more generally to protect food diversity and help small scale producers. The adoption of national measures to apply flexibility and the notification to the Commission provide legal certainty for small scale producers and acknowledges the specificities of smaller scale establishments. At the same time, food diversity, such as traditional production methods for sausages or cheese, is ensured without compromising food safety.
In order to encourage the correct use of flexibility provisions, the Commission has published several guidance documents. This should further contribute to ensuring transparency and legal certainty. It is also important to recall that the Commission, in an effort to contribute towards a reduction of administrative burdens, notably for very small enterprises, has already suggested amending the regulation accordingly. However, this suggestion is still pending, as you know.
Thirdly, food chain information includes a written communication from the farmer to the slaughterhouse and its official veterinarian. This information provides essential data to ensure a risk based inspection. The competent authorities have recently been allowed a derogation from the provision that the information must be delivered to the slaughterhouse at least 24 hours in advance.
Additionally, I am pleased to announce that next April, the next Commission will organise a round table with all parties concerned on a possible revision of meat inspections in order to consider its effectiveness, taking into account recent trends of hazards.
Finally, I would stress that laboratories involved in official controls must be accredited to ensure high quality and uniformity of analytical results so as not to jeopardise the safety of food. This is essential for the smooth day to day running of intra-EU trade and for facilitating trade with third countries. However, the Commission has recently agreed to an extension of a transitional period for trichinella testing until the end of 2013 to allow more time for laboratories to become accredited.
Madam President, Commissioner, ladies and gentlemen, I would like to thank my colleague, Mr Schnellhardt, for his question. This gives us the opportunity to identify positive and less positive experiences of the implementation of the regulation. The food hygiene regulation specifies the hygiene rules for meat production.
The Commission's consultation shows that good progress has been made and that overall, the application of the regulations is functioning effectively. The fear that excessively strict regulations would result in small and artisan companies going bankrupt has, in most cases, not become reality as a result of the exceptions for small companies. However, the consultation also clearly shows that there are problems in applying the rules in many cases. This is confirmed by the information that I have received from companies and supervisory authorities in the region which I come from.
As a result of the fact that the authorities in the regions have a great deal of leeway in their decision making, they can meet the needs of smaller and artisan butchers' shops in individual cases. This is definitely a good thing, as it is the only way in which we can ensure that smaller butchers, which offer a wide variety of products, with the accompanying challenges for freshness and quality, are not crushed under the weight of excessive bureaucracy. However, this flexibility does have its limits when it results in exceptions and regulations being interpreted differently according to the whims of the supervisory authorities.
This causes serious distortions of competition, not only between the Member States, but also within them. Therefore, we need to introduce improvements in the food hygiene regulation so that inspectors have more legal certainty and more legal powers. The inspectors must have adequate legal measures available to them, for example, in the form of criminal fines.
Mr Almunia, there is a great deal of legal uncertainty in this area which must be removed and we are expecting a proposal from the Commission.
Madam President, Commissioner, ladies and gentlemen, firstly, I would like to congratulate everyone involved in putting in place the food hygiene regulations, because this communication from the Commission gives a mainly positive picture of the experiences of applying the regulations. This should not be underestimated, because as has already been explained, these new regulations represent a paradigm shift in food hygiene policy.
The innovative character of the regulations was the reason why an initial report on the experiences with the regulations was planned only three years after they came into force. The Member States and the food suppliers and producers were generally happy with the regulations and have reported making good progress in applying them. In the opinion of the Member States and the private interest groups, there are no major difficulties either for the companies or for the authorities. They are unanimously of the view that these regulations need some adjustments, but that a fundamental review is not required. The challenge of ensuring that consumers receive the highest possible quality and safety with regard to product hygiene and of responding flexibly to the needs of the companies and, in particular, very small companies, is met by the current regulations.
In line with the saying 'If you stop improving, you stop being good', the problems identified in the process of drawing up the report, as Mr Schnellhardt has already mentioned, will have to be investigated in order to determine the cause and, if necessary, solutions will have to be found. It is, of course, also necessary to continue to follow closely the implementation of the hygiene package, as it was too early for some Member States to provide a balanced and detailed evaluation. Only when we have a comprehensive assessment in front of us should we decide whether changes should be made to the food hygiene regulations and, if so, which changes those should be.
Member of the Commission. - Madam President, first of all, I would like to thank everyone for their contributions to this discussion. We consider that the July report serves as a starting point for discussion of possible improvements on the regulations and, in due course, the Commission will examine the need to make legislative changes. We very much welcome Members' contributions; your inputs are very useful to us for our work to prepare in due course new initiatives.
We look forward to continued collaboration with Parliament, and also with the Member States, with stakeholders, both from the private and public sector, and I am sure that all of us have a common aim of achieving the highest possible level of food safety. This, I think, is the most important conclusion which we can draw from this evening's discussion.
The debate is closed.